Citation Nr: 0609993	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran has confirmed active duty service from June 1969 
to December 1970.  He also has periods of ACDUTRA and service 
in the Naval Reserve.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 
decision by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Atlanta, Georgia, that denied the 
appellant's claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and prostate cancer due 
to exposure to herbicides.  

In November 2005, the appellant was afforded a video 
conference hearing before Veterans Law Judge C. W. Symanski, 
who is the Veterans Law Judge rendering the determination on 
the issues.


REMAND

The veteran stated in his video conference hearing that he 
served on temporary duty in the Republic of Vietnam from 
September to December 1966.  During that time he asserts that 
he served with the Seabees in Chu Lai.    There is no record 
of this temporary service in the claims folder.  The RO must 
therefore contact the U.S. Army and Joint Services Record 
Research Center (JSRRC) to determine whether the veteran 
served on temporary duty with the Seabees in the Republic of 
Vietnam with Bravo Company, Construction Battalion 8, I 
Corps,  at any time between September and December 1966.

The veteran also asserts that he served aboard the USS 
Okinawa at a time when it was in Da Nang Harbor, Republic of 
Vietnam.  The record confirms that the veteran served aboard 
the USS Okinawa between July 1969 and December 1970.  It is, 
however, silent as to whether the USS Okinawa was in Da Nang 
Harbor while the veteran was aboard.  The RO should contact 
the relevant service department and request the deck log for 
the USS Okinawa to determine whether it was in Da Nang harbor 
while the veteran was serving on board.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should contact the applicable 
service department and verify the veteran's 
periods of ACDUTRA from 1966 to 1969.  

2.  The RO should contact the U.S. Army and 
Joint Services Record Research Center 
(JSRRC) to determine whether the veteran 
served on temporary duty in the Republic of 
Vietnam at any time between September and 
December 1966.  Specifically, the RO should 
inquire as to whether there are any records 
from Bravo Company, Construction Battalion 
8, I Corps, verifying that he was on 
temporary duty with that unit in Chu Lai 
from September 1966 through December 1966.  

3.  The RO should contact the appropriate 
office of the U.S. Navy and request the 
deck log of the USS Okinawa for the dates 
between August 1969 and December 1970 to 
determine whether it was ever in Da Nang 
harbor, Republic of Vietnam.  

4.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether service 
connection is warranted.  If the decision 
remains in any manner adverse to the 
veteran on the issue, provide the veteran 
and his representative an updated 
Supplemental Statement of the Case (SSOC) 
and give them an appropriate amount of time 
to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

